DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, 18, and 20 are drawn to a signal sending method, apparatus, and non-transitory computer-readable storage medium for determining hybrid automatic repeat request-acknowledgement, HARQ-ACK, information to be fed back; and sending the HARQ-ACK information and a reference signal corresponding to the HARQ-ACK information on L subcarriers of K symbols, wherein K>=2 and L>=12 classified in H04L1/1812.

II.	Claim 11-17 and 19 are drawn to a signal sending method and apparatus for determining hybrid automatic repeat request-acknowledgement, HARQ-ACK, information to be fed back; and in response to a number of pieces of HARQ-ACK information being not greater than 2, sending at least one sequence with a length of M on M subcarriers of K symbols, wherein K>=1, M>=12, and M values of the sequence are mapped onto the M subcarriers classified in H04L1/1861.



Inventions 1 and 2 are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the subcombinations are drawn to different parts in the system where scope of the subcombinations do not overlap and are not obvious.  
The subcombination of Group 1 drawn to sending the HARQ-ACK information and a reference signal corresponding to the HARQ-ACK information on L subcarriers of the K symbols has separate utility such as solving the problem of a failure to send uplink control information based on a short sequence as of the subcombination of Group 2 which is drawn to selecting and sending at least one sequence of HARQ-ACK information with a length of M on M subcarriers of K symbols which satisfies a cubic metric (CM) and peak-to-average power ratio (PAPR) of the sequence.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The subcombination of Group 1 implements sending the HARQ-ACK information and a reference signal corresponding to the HARQ-ACK information on L subcarriers of the K symbols which is different in scope of the subcombination which is drawn to selecting and sending at least one sequence of HARQ-ACK information with a length of M on M subcarriers of K symbols .The subcombinations are drawn to different parts in the system and are not obvious variants.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A telephone call was made to Daniel Drexler on February 4 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461